Note: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                       2007-1367


                             MGM WELL SERVICES, INC,

                                                      Plaintiff-Appellee,

                                           v.


                             MEGA LIFT SYSTEMS, LLC,

                                                      Defendant-Appellant.


       J. Dean Lechtenberger, Howrey LLP, of Houston, Texas, argued for plaintiff-
appellee. With him on the brief were Richard L. Stanley, Eric S. Schlichter, and Tyler T.
VanHoutan.

      Charles W. Alworth, Alworth Law & Engineering, of Tyler, Texas, argued for
defendant-appellant.

Appeal from: United States District Court for the Southern District of Texas

Judge Nancy F. Atlas
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-1367


                           MGM WELL SERVICES, INC.,

                                                     Plaintiff-Appellee,

                                          v.

                           MEGA LIFT SYSTEMS, LLC,

                                                     Defendant-Appellant.




                                  Judgment


ON APPEAL from the       United States District Court for the Southern District of Texas

in CASE NO(S).           05-CV-1634

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, SCHALL, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: _February 19, 2008____            / s / Jan Horbaly
                                        Jan Horbaly, Clerk